Citation Nr: 1228927	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-01 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

 Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1974 to October 1975.    

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2008 by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for hearing loss and granted service connection for tinnitus.

In January 2009, the Veteran requested an increased rating for his service-connected tinnitus.  He was subsequently advised by a decisional letter in January 2009 that he had been granted the maximum 10 percent rating for tinnitus.  In May 2009, the Veteran was awarded a separate rating for a mood disorder secondary to tinnitus.  The Veteran has not initiated an appeal as to the January 2009 decisional letter or the May 2009 rating decision.  The only issue before the Board is as shown on the title page.

The Veteran was originally scheduled for a videoconference hearing in January 2011; however, he requested to reschedule that hearing.  The Veteran's videoconference hearing was rescheduled for July 2011.  He subsequently withdrew his request in writing in July 2011.  

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  


FINDINGS OF FACT

1.  The Veteran was exposed to noise trauma as an light weapons infantryman during service.  

2.  A bilateral hearing loss disability was not affirmatively shown to have had onset during service; a bilateral hearing loss disability was not manifested to a compensable degree within one year from the date of separation from service; and a bilateral hearing loss disability, first diagnosed after service beyond the one-year presumptive period for a hearing loss disability as a chronic disease, is not shown to be related to an injury, disease, or event in service. 


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service; and service connection for a bilateral hearing loss disability as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter in February 2008.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.

As for the content and the timing of the VCAA notice, the notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); and of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records (STRs), VA records, and private medical records.  The Veteran was also afforded a VA examination in May 2008.  

The Board has reviewed the examination report and finds that it is adequate for a decision in this matter because the examiner reviewed the claims file; considered the Veteran's lay assertions and current complaints; conducted requisite audiology tests; provided a diagnosis; and provided an opinion, supported by detailed rationale, regarding a nexus to service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board accordingly finds the evidence sufficient to decide the claim. 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

B. Factual Background

In January 2008 the Veteran filed a claim for service connection for hearing loss.  In various statements he has related his current hearing loss disability to noise from his service as an light weapons infantryman and his exposure to noise from pistols, machine guns, rifles, and 90mm recoilless rifles during service.  

The Veteran's DD-214 shows that his military occupational specialty during service was that of a light weapons infantryman (MOS 11B10).   

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of any hearing disorder.  They show that on August 1974 enlistment examination a clinical evaluation of the Veteran's ears was normal.  The results of audiology testing were:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
10
-
10
LEFT
15
10
0
-
15

In the accompanying report of medical history the Veteran denied having or having ever had any problems with his ears, nose, throat, or hearing loss.

The May 1975 separation examination shows that a clinical evaluation of the Veteran's ears was normal.  Results from audiology testing were:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
20
15
-
20
LEFT
10
15
15
-
15

In the accompanying report of medical history the Veteran denied having or having ever had any problems with his ears, nose, throat, or hearing loss.

Post service private treatment records dated in October 2005 show that the Veteran presented initially with complaints of tinnitus with symptoms having been present for a year and a half.  He reported a positive noise history of working with machinery.  Audiometry showed high frequency conductive hearing loss with flat tympanograms, and a physical examination showed bulging opaque tympanic membranes bilaterally.  This was determined to be consistent with chronic serous otitis media in both ears, and the Veteran was treated with a prednisone (steroid) taper.  On follow-up treatment (also in October 2005), the Veteran reported significant improvement in his hearing following medical intervention but continued to experience intermittent tinnitus.  Audiometry showed normal low and mid frequency hearing sensitivity and mild to moderate mixed hearing losses for the high frequencies in both ears.  A slight conductive component was noted at the 1000 and 4000 Hertz levels for both ears, and a 25-30 decibel improvement was observed in the higher frequencies for both ears as compared to previous test results.  The impression was mild to moderate high frequency mixed bilateral hearing loss.

In a statement received in January 2008 the Veteran reported being exposed to noise trauma while in service.  After service, he worked in distributing lures and tackle in a fishing store, as a fork lift operator and in other labor type jobs.  He stated that was "never exposed like [he] was in the military to loud noises," and noted that he had always had ringing in his ears although it had worsened in the last five years.

On VA examination in May 2008, the Veteran complained of difficulty hearing the TV and when in groups.  He reported that he could not hear his boss at work.  He reported noise exposure in service from pistols, machine guns, rifles, and 90mm recoilless rifles.  He reported no occupational or recreational noise exposure.  The results of audiology testing were:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
25
20
55
65
LEFT
25
25
30
55
60

Average pure tone thresholds, in decibels (dB), were 41.25 dB, right and 42.5 dB, in the left ears.  The examiner noted that speech recognition testing, performed with the Maryland CNC word list, revealed excellent speech recognition ability of 100 percent in the right and left ears.  Otoscopic examination revealed excess cerumen in both ears.

The VA examiner diagnosed a mixed bilateral hearing loss.  He noted that a review of the service treatment records revealed the hearing results were within normal levels at entrance and separation from service.  The examiner opined that the hearing loss was less likely as not related to military noise exposure.  The rationale was that the Veteran's audiogram at separation from service revealed normal hearing.  

In an addendum note the VA examiner noted that the Veteran had been referred to the Cheyenne VA Medical Center walk-in clinic for cerumen removal but he did not present for his scheduled appointment.  The examiner noted that if the cerumen was removed, the Veteran's hearing thresholds might improve.

VA treatment records from May 2008 to December 2008 show that the Veteran was treated on various occasions for the excess cerumen in his ears.  In October 2008 he reported having a history of slowly progressive hearing loss over many years with exposure to a lot of noise in the past.  Specifically, he noted that he shot guns in the Army from 1974 to 1975, but was not exposed to any artillery.  He stated that other than those two years, he was not exposed to any noises.  On examination significant medial canal cerumen impactions on both side with mild to moderate underlying canal and lateral TM inflammation was noted.  The Veteran noted that his bilateral hearing had improved markedly.  The impression was bilateral otitis externa with cerumen impactions that were cleaned during that visit and mild to severe bilateral sensorineural hearing loss that was reasonably symmetrical and worse in higher frequencies.

C. Legal Criteria and Analysis

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the Veteran now has a bilateral hearing loss disability by VA standards, as such is shown by official audiometry.  Based upon his military occupation specialty as a light weapons infantryman, it is likely and may reasonably be conceded that the Veteran was exposed to noise trauma in service.  What he must still show to establish service connection for his bilateral hearing loss is that it is related to his exposure to noise trauma in service.  The preponderance of the evidence is against a finding that there is a nexus between the Veteran's current hearing loss disability and his service.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis related to bilateral hearing loss.  In fact, an audiogram conducted at the time of his separation from service did not show impaired hearing or a hearing loss disability under 38 C.F.R. § 3.385, as the thresholds were 20 decibels or less at the tested frequencies.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, higher threshold levels indicate some degree of hearing loss).  He also denied having or having ever had any problems with his ears, nose, throat, or hearing loss in his May 1975 report of medical history.  Consequently, service connection for bilateral hearing loss on the basis that such disability became manifest in service and persisted, is not warranted.  There is also no competent (medical) evidence that sensorineural hearing loss was manifested in the first postservice year; therefore, the 38 U.S.C.A. § 1112 chronic disease presumptions (for sensorineural hearing loss as an organic disease of the nervous system) are not for consideration or application.  Significantly, although the Veteran has complained of having a history of slowly progressive hearing loss over many years (see October 2008 VA treatment records), he has not complained of having hearing loss continuously since service.  This is in contrast to his complaints regarding tinnitus; in his January 2008 statement and during the May VA examination, the Veteran reported that his tinnitus had its onset in service.  He did not report the same for his hearing loss disability.

Regarding whether the Veteran's bilateral hearing loss is otherwise related to his service, to include his conceded exposure to noise trauma therein, the only medical opinion in the record that specifically addresses this matter, the report of the May 2008 VA audiological evaluation, is to the effect that Veteran's hearing loss is less likely as not related to his military noise exposure.  The examiner explained that the Veteran had a normal audiogram at the time of his separation from service.  As this opinion was by an audiologist (who would be qualified to provide it), was based on a review of the record, and included an explanation of the rationale for the opinion, it has substantial probative value.  And because there is no competent evidence to the contrary, the opinion is persuasive.  

In July 2008 written argument from the Veteran's representative, he noted that the Veteran had a high frequency hearing loss and stated that this was "[t]he kind usually associated with military noise induced hearing loss."  In this regard, the Board notes that apart from the October 2008 VA treatment record wherein it was the physician's impression (based on the Veteran's reported history and not an audiometric evaluation) that the Veteran had mild to severe bilateral sensorineural hearing loss, the Veteran has been otherwise given diagnoses of high frequency conductive hearing loss (see October 2005 private treatment record), mild to moderate high frequency mixed hearing loss (see October 2005 private treatment record), and mixed bilateral hearing loss (see May 2008 VA examination).  According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st ed. 2007) there are various types of hearing loss.  Conductive hearing loss is defined as hearing loss due to a defect of the sound conducting apparatus, i.e., of the external auditory canal or middle ear.  Mixed hearing loss is hearing loss that is both conductive and sensorineural in nature.  Sensorineural hearing loss is hearing loss due to a lesion in the cochlea (sensory mechanism of the ear), the vestibulocochlear nerve, the central neural pathways, or a combination of these structures.  High frequency hearing loss is defined as sensorineural hearing loss of tones at high frequencies, most commonly seen with noise-induced hearing loss.  Noise-induced hearing loss is sensorineural hearing loss caused either by a single very loud noise (acoustic trauma hearing loss) or by prolonged exposure to very high levels of noise (socioacusis).  Id. at 836.  Based on this information, it appears that the Veteran's hearing loss disability has a conductive component that would not be attributable to noise exposure.  To the extent that his hearing loss disability has a sensorineural component and may be related to noise exposure, the Board notes that although the Veteran denied having postservice occupational noise exposure during the May 2008 VA audiological evaluation, in a January 2008 statement he admitted to working with forklifts for a period of time after service as well as other labor type jobs.  Furthermore at the time of his first record of postservice treatment for hearing-related issues in October 2005 (which notably, took place prior to the Veteran seeking service connection for bilateral hearing loss), he reported having a positive history of noise exposure in the form of heavy machinery, but did not report being exposed to artillery noise in service.  In Rucker v. Brown, 10 Vet. App. 67, 73 (1997), the United States Court of Appeals for Veterans Claims (Court) held that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate, and noted that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  In light of such contradictory evidence, the Board finds the Veteran's statements that he was not exposed to noise trauma after service (or not as much noise trauma) to be self-serving and not credible.  
The Veteran's expressions of his belief that his bilateral hearing loss disability is related to noise trauma in service do not merit any substantial probative value.  They are unaccompanied by any explanation of rational, do not cite to supporting clinical data (or medical texts), and do not offer any explanation for the clinical data that weigh against his claim.  Significantly, whether a hearing loss disability may (in the absence of credible evidence or even allegation of continuity, as here) be related to remote noise trauma is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

The preponderance of the evidence is against a finding of a nexus between the Veteran's bilateral hearing loss disability and his service/noise trauma therein.  Consequently, the preponderance of the evidence is against his claim.  In such a situation, the benefit of the doubt doctrine does not apply.  The claim must be denied.


ORDER

Service connection for a bilateral hearing loss disability is denied.  


____________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


